DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Upon a telephone conversation with the applicant’s representative Stephen Burr, on 03/25/2021, dependent claims 13 and 14 have been amended to depend from claim 12. written confirmation is respectfully requested.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a dental splint having a body, electronics, sensor, energy source, antenna and electrical connection provided as subassemblies, classified in A61C 5/007.
II. Claims 12-14, drawn to a method of producing a dental splint providing various steps of 3-D printing the dental splint device, classified in B33Y 10/00.
The inventions are independent or distinct, each from the other because:
Inventions of group I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
During a telephone conversation with Stephen Burr, on 03/25/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-11.  Claim 12-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The election was confirmed by attorney in writing, on 03/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a 3-D printing method” in line 6, it is unclear if this is the same 3-D printing method of claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “a 3-D printing method” in line 4, it is unclear if this is the same 3-D printing method of claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the direction” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the extent” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “a 3-D printing method” in line 3, it is unclear if this is the same 3-D printing method of claim 1, or claim 2, or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “probe conductor track” in line 5, it is unclear if this is the same “probe conductor track” as in line 3 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the site of use”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a 3-D printing method” in line 5, it is unclear if this is the same 3-D printing method of claim 1, or not. There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 6 is rejected for inheriting the same deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 7 appears to be claiming human body “dental splint bears against molars”, and “dental splint bears against incisors” appears to be positively reciting a human body. Therefore, the claims positively-recite connection of an apparatus to the human body. Recommended claim language would be reciting a functional connection (e.g. configured to be fitted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20180000563 granted to Shanjani et al. (hereinafter “shanjani”) in view of US Pat Pub No 20160242692 granted to McAuliffe et al. (hereinafter “McAuliffe”).
Regarding claim 1, Shanjani discloses a dental splint (e.g. fig. 15, para 0124 “appliances worn in a patient's mouth…splints”, monitoring device 1500 having appliance 1502) as an  (e.g. para 0196 “electrically coupled, e.g., via printed wires 1505 or other connecting elements”), 
wherein the second to fifth subassemblies are connected by the sixth subassembly, 
wherein at least one of the second to sixth subassemblies is produced at least partly by a 3-D printing method (e.g. para 0223 “the appliance is manufactured by direct fabrication (e.g., 3D printing), the monitoring device can be printed simultaneously with the appliance, inserted into the appliance during fabrication”), and wherein the dental splint body is embodied as an insulator (e.g. para 0016). Although Shanjani discloses constructing the splint body using a first plastic (e.g. fig. 54, step 5420, para 0314), and a second plastic (e.g. fig. 54, step 5440, para Shanjani fails to explicitly disclose the at least one second plastic different than the first plastic in terms of at least one material property.  
McAuliffe teaches a similar device having a first layer of soft material and a second layer having a hard material (e.g. para 0094). This allows the soft layer to provide comfort to the lower teeth while the hard outer layer is adapted to be in contact with the opposing teeth, which provides the predictable result of protecting against the high force effects of bruxism (e.g. para 0003) while also providing a more optimal adhesive layer thickness which allows for a greater amount of the bite force to the sensor (e.g. para 0015). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Shanjani with the teachings of McAuliffe to provide a first soft layer and a second hard layer provides the predictable result of protecting against the high force effects of bruxism while also providing a more optimal adhesive layer thickness which allows for a greater amount of the bite force to the sensor. 

Regarding claim 2, Shanjani as modified by McAuliffe (hereinafter “modified Shanjani”) renders the dental splint as claimed in claim 1 obvious as recited hereinabove, Shanjani discloses wherein the antenna comprises at least one antenna conductor track (e.g. fig. 15, antenna, of para 0141, 0017 “The first antenna may comprise a trace antenna or a coil antenna; for example, the first antenna comprises a toroidal loop antenna having a gap”), and/or the electrical connection comprises at least one current conductor track, which are/is embodied in the dental splint body below the surface thereof and produced by a 3-D printing method (e.g. para 0223 “the appliance is manufactured by direct fabrication (e.g., 3D printing), the 

Regarding claim 3, modified Shanjani The dental splint as claimed in claim 1 renders the dental splint as claimed in claim 1 obvious as recited hereinabove, Shanjani discloses wherein the antenna comprises at least one antenna conductor track- 16 - and/or the electrical connection comprises at least one current conductor track (e.g. fig. 15, antenna, of para 0141, 0017 “The first antenna may comprise a trace antenna or a coil antenna; for example, the first antenna comprises a toroidal loop antenna having a gap”), which are/is embodied as a part of the surface of the dental splint body and produced by a 3-D printing method (e.g. para 0223 “a monitoring device is coupled to the appliance as a prefabricated unit during or after fabrication of the appliance, such as by being inserted and sealed into a receptacle in the appliance, attached to an appliance (e.g., by a latching mechanism, adhesive, fastener)…the appliance is manufactured by direct fabrication (e.g., 3D printing), the monitoring device can be printed simultaneously with the appliance, inserted into the appliance during fabrication…”).  

Regarding claim 4, modified Shanjani renders the dental splint as claimed in claim 2 obvious as recited hereinabove, Shanjani discloses wherein the antenna conductor track and/or the current conductor track have/has in the direction of the extent thereof a bent course and/or a change in the cross-sectional shape thereof and/or the cross-sectional area thereof (e.g. para 0250 discussing details of the antenna of the appliance fig 34B, antenna (NFC antenna) may be a flat antenna, such as a trace antenna, and/or it may be a coil antenna).  


Regarding claim 5, modified Shanjani renders the dental splint as claimed in claim 2 obvious as recited hereinabove, Shanjani discloses wherein the sensor comprises at least one probe embodied as a probe conductor track produced by a 3-D printing method, which probe conductor track is embodied such that it extends through the dental splint body to the surface of the dental splint body and either forms with an end section a part of the surface of the dental splint body or projects by the end section beyond the surface of the dental splint body for making contact with a mucous membrane (e.g. para 0194 one or more force and/or pressure sensors, para 0195 “The sensors can be positioned at any location in the appliance, such on an inner surface, an outer surface, a buccal surface, a lingual surface, an occlusal surface, a mesial portion, a distal portion, a gingival portion, or a combination thereof”, para 0196 “pressure and/or force sensors 1504 can be patterned on the inner surface of the appliance 1502 so as to generate sensor data indicative of the pressure and/or force between the appliance 1502 and the patient's teeth”, para 0126, 0223, 3D printing).  

Regarding claim 6, modified Shanjani renders the dental splint as claimed in claim 5 obvious as recited hereinabove, Shanjani discloses wherein the antenna conductor track and/or the current conductor track and/or the probe conductor track are/is embodied as an electrical conductor and the dental splint body is embodied as an insulator (e.g. fig. 15, it is understood that at least the antenna is an electrical conductor, para 0016).  

Regarding claim 7, modified Shanjani renders the dental splint as claimed in claim 1 obvious as recited hereinabove, McAuliffe teaches wherein the first plastic, by which the dental splint bears against molars, has a lower degree of hardness than the second plastic, by which the dental splint bears against incisors (e.g. para 0003, the soft material of the lower layer is in contact with the front incisors while the hard top layer is in contact with opposite teeth, which would include the molars as well).  

Regarding claim 8, modified Shanjani renders the dental splint as claimed in claim 1 obvious as recited hereinabove, Shanjani discloses wherein at least one cavity is formed for at least one of the second to fifth subassemblies in the dental splint body depending on the site of use thereof, wherein the at least one cavity is produced by an additive manufacturing method or by a subtractive method (e.g. para 0126, 0223, “the appliance is manufactured by direct fabrication (e.g., 3D printing, additive manufacturing), the monitoring device can be printed simultaneously with the appliance, inserted into the appliance during fabrication…”, para 0148 “the monitoring device can be physically integrated with the intraoral appliance by encapsulating, embedding, printing, or otherwise forming the monitoring device with the appliance…the monitoring device can be located…within a wall of the shell…the shell can include a receptacle shaped to receive the monitoring device”).    

Regarding claim 9,  modified Shanjani renders the dental splint as claimed in claim 1 obvious as recited hereinabove, Shanjani discloses wherein the sensor is embodied as a blood sugar sensor and/or as a pressure sensor and/or as a temperature sensor and/or as a 

Regarding claim 10, modified Shanjani renders the dental splint as claimed in claim 1 obvious as recited hereinabove, Shanjani discloses wherein the energy source is embodied as a thermoelectric energy converter and/or as a kinetic energy converter (e.g. para 0143 discussing power source and power energy harvesting methods).  

Regarding claim 11, modified Shanjani renders the dental splint as claimed in claim 1 obvious as recited hereinabove, Shanjani discloses wherein the second subassembly and/or the third subassembly and/or the fourth subassembly and/or the fifth subassembly and/or the sixth subassembly are/is produced in each case at least partly by a 3-D printing method (e.g. para 0126 “The appliance can be shaped in many ways, such as with thermoforming or direct fabrication (e.g., 3D printing, additive manufacturing)”, para 0196).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792